DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to applicant's communication of July 9, 2021.  The rejections are stated below.  Claims 2-14 are pending and have been examined.




Response to Amendment/Arguments
2.	Applicant's arguments concerning 35 U.S.C. 103 have been fully considered but are moot in view of new grounds of rejection.

Claim Objections
3.	Claim 7 is objected to because of the following informalities:  Claim 7 recites “where electronic processor is further configured….”.  It appears the limitation should be “where said electronic processor”.  Appropriate correction is required.




Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 112
4.	Claims 2-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
5.	Claim 2 recite “an electronic processor coupled with the electronic display and configured to cause the electronic display…”. However, the specification does not provide details on what the limitation, “cause”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Dependent claims 3-14 do not remedy the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 2-14 are rejected under 35 U.S.C. 112, second paragraph or 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


Means-Plus-Function
7.	Claim 2 recites:
“a market data interface configured to electronically…”.

8.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “a second robotic node”, that are coupled 
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ketchum et al. [US Patent No. 7,181,424 B1] in view of Ram et al. [US Pub No. 2003/0009411 A1].

11.	Regarding claim 2, Ketchum discloses a trading device comprising:
a market data interface configured to electronically receive market information from an electronic exchange (interface Col. 4 lines 2-14).
Ketchum does not disclose however Ram teaches an electronic display configured to display a display region including a first set of plurality of axially aligned price levels determined from the market information and to display an item of interest 
Ketchum does not disclose however Ram teaches an electronic processor coupled with the electronic display and configured to cause the electronic display to initiate repositioning of the first set of plurality of axially aligned price levels to a second set of axially aligned price levels in response to receiving a change in the value of the item of interest based on the market information, where the electronic processor repositions the first set of plurality of price levels to the second set of axially aligned price levels at a predetermined rate (Ram 0001, 0073 ,0108, 0129-0130, 0133, 0135, 0173).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Ketchum to include the teachings of Ram.  The rationale to combine the teachings would be an interactive grid-based graphical trading system for use by any trader who engages in trading securities through established security trading markets, in essentially real time.

12.	Regarding claim 3, Ketchum discloses the trading device of claim 2, where subsequent to repositioning the first set of plurality of axially aligned price levels to the second set of axially aligned price levels, the item of interest is displayed relative to a designated location in the display region (Col. 13 lines 9-20).

13.	Regarding claim 4, Ketchum discloses the trading device of claim 2, where the item of interest represents at least one of a best bid price, a best ask price, a moving average of the inside market, and a last traded price (Col. 4 lines 26-50).

14.	Regarding claim 5, Ketchum discloses the trading device of claim 2, where the electronic processor is further configured to determine the value of the item of interest according to an equation (Col. 13 lines 9-20).

15.	Regarding claim 6, Ketchum discloses the trading device of claim 2, where the item of interest comprises a user-defined indicator (Col. 13 lines 9-20).

16.	Regarding claim 7, Ketchum discloses the trading device of claim 2, where electronic processor is further configured to reposition the first set of plurality of axially aligned price levels to the second set of axially aligned price levels to center the item of interest relative to the display region (Col. 13 lines 9-20).

17.	Regarding claim 8, Ketchum discloses the trading device of claim 2, where the predetermined rate comprises speeds between substantially 50 pixels per second and substantially 200 pixels per second (Col. 13 lines 9-20)..

18.	Regarding claim 9, Ketchum discloses the trading device of claim 2, where the predetermined rate comprises any of a fixed rate and a variable rate (Col. 13 lines 9-20)..

claim 10, Ketchum discloses the trading device of claim 2, where the predetermined rate changes based on at least one of the item of interest being repositioned, and a location of the item of interest (Col. 13 lines 9-20).

20.	Regarding claim 11, Ketchum discloses the trading device of claim 2, where the electronic processor is further configured to:
cause the electronic display to display an order entry region having a plurality of order entry locations, where each order entry location of the plurality of order entry locations corresponds to at least one of the first set of plurality of axially aligned price levels; receive a user command via at least one order entry location (Col. 14 lines 55-65); and
initiate placement of a trade order responsive to receiving the user command, where the trade order comprises an order price determined according to a price level corresponding to the at least one order entry location (Col. 14 lines 55-65).

21.	Regarding claim 12, Ketchum discloses the trading device of claim 2, where the user command comprises a selection of the at least one order entry location via a single action of a user input device (Col. 2 lines 46-64).


22.	Regarding claim 13, Ketchum discloses the trading device of claim 2, where the single action comprises any of a single click of the user input device and a double click of the user input device (Col. 2 lines 46-64).

23.	Regarding claim 14, Ketchum discloses the trading device of claim 2, where the electronic processor is further configured to set a plurality of order parameters in response to receiving the user command (Col. 14 lines 55-65).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698